DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/3/2022, in response to the restriction requirement mailed 11/5/2021.
Claims 1-20 are pending.  Claims 6-9 and 16 are withdrawn from further prosecution for the reasons set forth below.
Claims 1-5, 10-15, and 17-20 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner acknowledges applicant’s election of congenital diaphragmatic hernia as the representative species of lung disease; agonist of hypoxia inducible factor 1 alpha subunit as a representative category of agonists; and FG-4592 as the representative species of agonist.  Claims 1-5, 10-15, and 17-20 read on the elected species.
Claims 6-9 and 16 are withdrawn from further prosecution as being drawn to nonelected species.  The species election was made without traverse in the reply filed on 2/3/2022.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The abstract is objected to.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 4, 15, and 17-19 are objected to because of the following informalities: 
Regarding claim 1, the acronym sFlt1-Hif should be spelled out in full name in the first appearance in the claims.
Regarding claims 4, 15, and 18, the semicolons should be replaced with commas.
Regarding claim 15, the acronym HIF1β should be spelled out in full name in the first appearance in the claims, further be consistent with the two other types of agonist recited in claim 15.  Applicant may wish to amend the claim to recite, e.g., hypoxia inducible factor 1 beta subunit (HIF1β).
For proper claim dependency, claim 17 should be amended to recite the specific type/category of agonist under which HIF Prolyl hydroxylase antagonist.  Claim 17 depends from claim 15 which recites three specific types of sFLt1-Hif signaling agonist: hypoxia inducible factor 1 alpha subunit, HIF1β, and hypoxia inducible factor 2 alpha subunit.
Regarding claim 18, the term “FG-4592” appears twice in the claim.
Claim 19 should be amended to recite “levels are increased in the lung tissue of the .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would know what agonist of sFlt1-Hif signalling will be effective in applicant’s claimed methods of inducing growth and/or repair of lung tissue and/or inducing growth and/or repair of lung tissue in a subject.  
 (a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  the specification discloses four HIF Prolyl hydroxylase antagonists: JTZ-951; FG-4592; GSK1278863; and MK-8617 [small molecules]  and sFlt1 
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Claim 1 recites a method of inducing growth and/or repair of lung tissue, the method comprising contacting the lung tissue with an agonist of sFlt1-Hif signalling.  Claim 2  recites a method of inducing growth and/or repair of lung tissue in a subject in need thereof, the method comprising administering a therapeutically effective amount of an agonist of sFlt1-Hif signalling to the subject.  Claim 4 recites wherein the subject is a subject with severe pulmonary hypoplasia; hypoplastic lung disease; congenital diaphragmatic hernia; bronchopulmonary dysplasia; emphysema; a disease with deficient alveolar count; alveolar capillary dysplasia; or who has undergone a pneumonectomy.  Agonists of sFlt1-Hif signalling recited in claims 6, 15, 17, and 18.  Claim 6 recites that the agonist is soluble VEGF receptor (sFlt1) polypeptide.  Claim 15 recites that the agonist of sFlt1-HIF signaling is an agonist of hypoxia inducible factor 1 alpha subunit, hypoxia inducible factor 1 beta subunit, or hypoxia inducible factor 2 alpha subunit.  Claim 17 depends from claim 15 in recites wherein the agonist is a HIF Prolyl hydroxylase antagonist.  Claim 18 recites wherein the HIF Prolyl hydroxylase antagonist is JTZ-951 (Enarodustat), GSK1278863 (Dapurodustat), FG-4592 (Roxadustat), or MK-8617. 
The specification does not provide any further insight, as to the structural and/or physical properties of agonists that can be used in the instant claims.  
Nature reviews immunology 9: 609-617 (2009)) teach that hypoxia-inducible factor (HIF) is an important transcriptional regulator of cell metabolism and the adaptation to cellular stress caused by oxygen deficiency (hypoxia). Phagocytic cells have an essential role in innate immune defense against pathogens and this is a battle that takes place mainly in the hypoxic microenvironments of infected tissues (abstract).  In response to microbial pathogens, HIF expression is upregulated through pathways involving the key immune response regulator nuclear factor-κB, highlighting an interdependence of the innate immune and hypoxic responses to infection and tissue damage. In turn, HIF-driven innate immune responses have important consequences for both the pathogen and the host, such that the tissue microenvironment fundamentally influences susceptibility to infectious disease (abstract).  An important cautionary note should be emphasized: based on evidence from studies of mice, HIF agonists are probably inappropriate for systemic therapy of patients that have disseminated infections and symptoms of sepsis, as macrophage proinflammatory cytokine and No release could be rapidly increased and symptoms could worsen (p. 616).
Hirota (Biomedicines 9(468) pp. 1-25 (2021)) teach various HIF-prolyl hydroxylase inhibitors that are known in the art including, Roxadustat (also known as FG-4592), Vadadustat, Dapurodustat (also known as GSK1278863), Enarodustat (also known as JTZ-951), and Molidustat (e.g., table 2, p. 9).
The agonists of sFlt1-HIF signaling can include compounds that directly or indirectly affect the signaling pathway.  Additionally, agonists can be of any material 
(d) representative number of samples:  The specification teaches that the agonist may be a small molecule, e.g., a HIF Prolyl hydroxylase antagonist of small molecules such as those recited in instant claim 18.  The specification further discloses SEQ ID NOs:2-13 which correlate with human VEGF receptor (sFlt1) polypeptide sequence, mouse VEGF receptor (sFlt1), and derivatives thereof.
It appears that only a single agonist of sFlt1-HIF signaling was reduced to practice.  The specification teaches examples 1-3 in which sFlt1 was administered to mice.  Examiner expressly notes that is unclear as to the exact amino acid sequence of sFlt1 that was reduced to practice.  Results indicate that sFlt1 increased inspiratory capacity, accelerated lung growth, improved pulmonary mechanics, and increased levels of  VEGF and HIF-2a.  
There is no guidance in the specification as to the exact identity of agonists of sFlt1-HIF signaling.  The agonists can include compounds that directly or indirectly affect the signaling pathway.  Additionally, agonists can be of any material e.g., including but not limited to, saccharides, peptides, polypeptides, small molecules, lipids, and any combination thereof.  
Examiner refers applicant to the following enablement rejection wherein prior art data is presented that indicates agonists of sFlt1-HIF signaling can actually lead to lung damage, in sharp contrast to the claimed method of inducing growth and repair of lung tissue.  Thus, a person of skill in the art would be unaware of which compounds other 

Examiner comment 
Examiner expressly notes that the instant office action does not include a prior art rejection due to the contradictory nature of the data that was found in the prior art references.  Accordingly, an enablement rejection is set forth herein.  
Examiner notes that prior art rejections may be applied to the claims in the next office action pending applicant’s arguments and any claim amendments that are made pursuant to the instant office action.

Claims 1-5, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Examiner notes that this rejection is based on the conflicting data in the prior art and that found in the specification as to the role of agonists of sFlt1-Hif signalling in inducing growth repair and/or repair of lung tissue.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
Breadth of claims.  Claim 1 recites a method of inducing growth and/or repair of lung tissue, the method comprising contacting the lung tissue with an agonist of sFlt1-Hif signalling.  Claim 2  recites a method of inducing growth and/or repair of 
(b) Scope of the diseases covered.  Claim 4  recites wherein the subject is a subject with severe pulmonary hypoplasia; hypoplastic lung disease; congenital diaphragmatic hernia; bronchopulmonary dysplasia; emphysema; a disease with deficient alveolar count; alveolar capillary dysplasia; or who has undergone a pneumonectomy.
 (2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(3) Direction or Guidance:  That provided is very limited.  The specification indicates that soluble VEGF receptor (sFlt1) binds VEGF and depletes the circulating VGEF molecule, which provides inhibition of tumor growth and inhibition of liver regeneration (specification at para. [0004]).  The specification states that “sFlt1 acts in a surprising and unexpected manner in lung tissue growth and repair, which directly contrasts with the activity previously described in tumors and liver”.  Id.  VEGFR/sFlt1 is an VEGF-receptor antagonists and has antiangiogenic effects.
As noted in the separate written description rejection set forth above, there are numerous compounds that fall within the instant claim scope of agonists of sFlt1-HIF signaling.  The agonists can include compounds that directly or indirectly affect the signaling pathway. 
The specification teaches that the agonist may be a small molecule, e.g., a HIF Prolyl hydroxylase antagonist  Non-limiting examples of such small molecules such as those recited in instant claim 18.  The specification further discloses SEQ ID NOs:2-13 which correlate with human VEGF receptor (sFlt1) polypeptide sequence, mouse VEGF receptor (sFlt1), and derivatives thereof.

 (4) State of the Prior Art:  the prior art provides data that supports applicant’s claims as well as data that contradicts applicant’s claims that an agonist of sFlt1-HIF signaling would be useful in inducing growth and/or repair of lung tissue.
Weidemann et al. (Cell death and differentiation 15:61-627 (2008)) teach that the increase in body size of humans and other vertebrates requires a physiological infrastructure to provide adequate delivery of oxygen to tissues and cells to maintain oxygen homeostasis. The heart, lungs and the vasculature are all part of a highly regulated system that ensures the distribution of the precise amount of oxygen needed throughout the mammalian organism (abstract).  HIF is a heterodimeric DNA-binding complex composed of two basic helix-loop-helix proteins of the PAS family (PER, AHR, ARNT and SIM family): the constitutive HIF-1b and one of either hypoxia-inducible a-subunits, HIF-1a or HIF-2a (p. 621).  The hypoxic microenvironment caused by the increased oxygen consumption of hyperplasia and/or hypertrophy and the decreased oxygen delivery due to the increase in diffusion distance was assumed to contribute to the angiogenic switch. An important link between hypoxia and angiogenesis was the discovery that the expression of the potent vascular endothelial growth factor (VEGF) was induced by hypoxia (p. 623).  The hypoxic signaling is not restricted to mere target See also Fig. 3.  VEGF mRNA stability is also increased under hypoxic  conditions.  Id.  
Nizet et al. (Nature reviews immunology 9: 609-617 (2009)) teach that hypoxia-inducible factor (HIF) is an important transcriptional regulator of cell metabolism and the adaptation to cellular stress caused by oxygen deficiency (hypoxia). Phagocytic cells have an essential role in innate immune defense against pathogens and this is a battle that takes place mainly in the hypoxic microenvironments of infected tissues (abstract).  In response to microbial pathogens, HIF expression is upregulated through pathways involving the key immune response regulator nuclear factor-κB, highlighting an interdependence of the innate immune and hypoxic responses to infection and tissue damage. In turn, HIF-driven innate immune responses have important consequences for both the pathogen and the host, such that the tissue microenvironment fundamentally influences susceptibility to infectious disease (abstract).  An important cautionary note should be emphasized: HIF agonists are probably inappropriate for systemic therapy of patients that have disseminated infections and symptoms of sepsis, as macrophage proinflammatory cytokine and No release could be rapidly increased and symptoms could worsen (p. 616).
Asikainen et al (free radical biology and medicine 38:1002-1013 (2005)- cited in IDS filed 9/3/2020) teach that diminished alveolar and vascular development is characteristic of bronchopulmonary dysplasia (BPD) affecting many preterm newborns. Hypoxia promotes angiogenic responses in developing lung via, for example, vascular Id.  Results indicate that PHI-1 enhanced angiogenesis and lung growth in evolving BPD (abstract, pp. 1009-1011).  Accordingly, Asikainen et al teach that an agonist of sFLT1-HIF signaling resulted in repair of lung tissue.
Compernolle et al. (US 2006/0205645) teach the use of hypoxia inducible factor 2a for treating neonatal respiratory distress syndrome and as a target for the treatment of pulmonary hypertension (e.g., abstract, paras. [0032], [0059]-[0060], claims 8, 9, 11, and 12).  Accordingly, Compernolle et al teach that an agonist of sFLT1-HIF signaling resulted in repair of lung tissue.

The following references provide contradictory data relating to applicant’s claims that administration of agonists of sFlt1-HIF signaling can be used to induce growth and repair of lung tissue.
Tuder et al. (current opinion pharmacology 8: 255-260 (2008)- cited in IDS filed 9/3/2020) teach that excess or diminished VEGF have been linked to abnormal lung phenotypes and, in humans, linked to several diseases. The beneficial and detrimental VEGFR antagonist, SU5416, triggered emphysema in a mouse model (pp. 255-258). Examiner expressly notes that SU5416 has the same functional effect as sFlt1, VEGFR antagonist.   
Tang et al (Am J Physiol lung Cell Mol Physiol 302:L36-L46 (2012)- cited in IDS filed 9/3/2020) teach that Soluble vascular endothelial growth factor receptor-1 (solubleVEGFR1, known as soluble fms-like tyrosine kinase 1, or sFlt-1), an endogenous antagonist of vascular endothelial growth factor (VEGF),is markedly elevated in amniotic fluid and maternal blood in preeclampsia (abstract).  Impaired VEGF signaling in utero due to exposure of high amniotic fluid levels of sFlt-1 in PE disrupts lung growth and contributes to the increased risk of BPD in infants born to mothers with preeclampsia.  Id.  Fig. 2 indicates tissue damage/lack of tissue growth following Intra amniotic sFLT-1 treatment.  sFlt-1 rats demonstrated simplified alveoli (A), decreased radial alveolar counts, increased mean linear intercept, and reduced nodal point density (B), compared with the control.  Excess sFlt-1 in amniotic fluid during the late canalicular and early saccular stage of lung development reduces VEGF signaling and increases apoptosis in the newborn rat lung, which is followed by sustained reductions in alveolarization and pulmonary vascular growth during infancy (p. L41).
Lahm et al (Shock 28:4-14  (2007)- cited in the IDS filed 9/3/2020) teach that particularly high levels of VEGF or expressed in the lungs, reflecting the critical role of VEGF for lung development and structural integrity of the adult lung (abstract).  Recent Id.  administration of SU-5416 in newborn rats resulted in pulmonary arterial hypertension (PAH) with right ventricular hypertrophy (p. 9).  Chronically hypoxic rats treated with SU-5416 lead to a marked elevation of pulmonary artery pressure, right ventricular hypertrophy, and obliteration of pulmonary arteries by proliferating endothelial cells (ECs). Between weeks 1 and 2 of treatment, there was evidence of increased caspase-3 activity and increased apoptotic EC death (tissue damage).  Id.  
Cygulska et al. (Polish archives of internal medicine 129:344-345 (2019)) is a journal article teaching a case review of a patient that was administered Roxadustat (INN, FG-4592).   Roxadustat  is an oral drug for treating anemia in chronic kidney dis-ease. It is a second-generation hypoxia-inducible factor (HIF) prolyl-hydroxylase-2 (PHD2) inhib-itor (p. 344). A patient who developed severe pulmonary arterial hypertension (PAH)- e.g., causes damage to lung tissue- while being treated in a phase III clinical trial of roxa-dustat.  Id.  Inhibition (or gene knockout) of PHD2 increases the HIF2α level and enhances endothelial-to-mesenchymal transition with up-regulation of SNAI1/2 genes in the lung. Thus, the HIF pathway is linked with adverse vascular remodeling and experimentally confirmed to in-duce PAH. Roxadustat's mode of action is related to erythropoietin, which was shown to stimulate proliferation of endothelial and smooth muscle cells in pulmonary vasculature (p. 345).
 (6) Skill of those in the art:   
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
 (7) The quantity of experimentation needed: Owing especially to factors 1-6 the quantity is expected to be high. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Conclusion
No claims are allowed.

Claims 1-20 are pending.  Claims 6-9 and 16 are withdrawn.
Claims 1-5, 10-15, and 17-20 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654